Title: To John Adams from Theophilus Parsons, 8 July 1789
From: Parsons, Theophilus
To: Adams, John



My dear Sir
Newbury Port July 8th. 1789

Consisous of the perceptions you would meet with, by applications for your influence in the appointment to offices, I had determined not to increase the number of them; but being just informed that the President proposes to nominate as officers, for the collection of the national revenue, those personswhich who hold the like office in the collection of the state revenues, unless complaint was made against them,can I am compelled to trouble you on the subject. If such was openly known to be the presidents intentions, there would not be wanting well founded complaints against Messrs. Titcomb and Cross, the Naval-Officer and collector of excise for this port. I must sollicit your patience, while I give a short history of the manner, in which those gentlemen came into those offices, and of their conduct afterwards—
Michael Hodge, Esq., a gentleman of this town, of undoubted integrity and capacity, and of pure public principles, was, upon the first erection of the naval office, appointed to fill it; he continued in it a number of years, while the fees were receiveable in paper-money, but soon after, the office being then deemed lucrative, Mr. Titcomb, availing himself of his influence as a representative, procured the place for himself, by the exclusion of Mr. Hodge. He continued in that office two or three years until, for his misdemeanors, in permitting an entry of vessels while at sea, to evade our lumber acts, he lost his election, and Mr. Hodge was rechosen. Tumults arose in our governments soon after. Mr. Titcomb was elected a representative, and by the influence of the malcontent party, to which he always adhered as much as he dared, he was rechosen as Naval-Officer—When the rebellion arose, he took every method, in his power, to render the government odius, and the conduct of the rebels unexceptionable, and his tools, in this town, were in a flame, when the legislature declared that a rebellion existed. Time Soon after that rebellion has been was crushed, the federal government came upon the carpet, and it was not judged expedient to attempt his removal, as it was supposed that, upon the adoption of that government, he would drop of course.
I might add, that although, when one of our delegates in convention, the spirit of the man he was with, compelled him to the adoption of the constitution, yet, at the same time, his principles were hostile to every federal measure, and all his out-door connections were railing at the new government. Judge then my dear Sir, what must be the sentiments and feelings of people here, to see that man carefully provided for, under a government to which he is not friendly, and who has opposed every honest measure proposed in our own state government; and a man who has really, in my opinion, no moral principles to guide him in any department. Nor can the fear of losing his property, influence him to right conduct, as that is all gone, and the house, he now lives in, has lately been taken by execution over his head.
As to Mr. Cross, he obtained the excise in the same unworthy manner. Mr. Saml. Tufts, a brother of the Honorable Cotton Tufts, was the excise-officer, until Mr. Cross, going representative, availed himself of the influence of that place, to procure himself chosen in his room. As to our own government, he has always been opposed to every measure calculated to support, either its credit, or its energy, and has been heartily in favour of it’s the insurgents—But to the federal government he has been openly and avowedly its opponent—and was he an officer under it, instead of feeling grateful for the favour, he would use that very office, to create or ferment an uneasiness among the people, to justify his former opposition—such is this man’s temper—Besides, as he is a Collector of our excise, there are can be no great propriety in his collecting the national revenues at the same time—It may be said, that he may resign the former office, but he will not do it, if he can hold both; and why should such a man, acquiring an office in the manner he did, still have his election to hold a lucrative and influential place under a government to which he was openly hostile—From this view of these two men, which in my opinion is quite a just one, the good people here would feel exceedingly sore at this appointment to office—and did they conceive any information to the president, upon this subject, proper, it would be given him, signed by very respectable names—I conceive the energy of the federal government will depend much on the principles of the men, who are first appointed to office—Our own government has been ruined, for want of attention to this point.Whenever men, disesteemed by the respectable part of the Community, or antifederal in their principles, are designated to offices, the people will soon have no respect for the government—They will reason, and reason very naturally, that a government which will take it’s enemies into it’s bosom, and neglect it’s friends, who have supported it in trying times, does not wish to have friends, or to serve to itself the public attachment—I think these sentiments are in some degree just—and if they are, I hope trust our beloved president will feel the influence of them—He can, with the most perfect propriety, act agreably to them—He is not obliged to court friends—and he has a weight of character, that will support him firm as Atlas—Had I the honour of his notice, I would intreat him, from my knowledge of the people in this place, and from the principles and character of Messrs. Titcomb & Cross, to pass them by, & to nominate other characters—I  would, with great humility & sincerely, tell him, that I had no personal interest depending, but that I was influenced only, by a devout attachment to a firm, energetic, federal government—
Perhaps you may ask me who are suitable men for the three offices in theNewbury Port—I will give you the opinions of the respectable people here upon that subject—Mr. Hodge, as the Naval Officer, they all agree in, from a sense of his merits, and from the ill-treatment he has received, Mr Tufts would make an honest, faithful, and disinterested collector of the revenue, and so would Ebenezer March, Esq; and probably, no man would make a better surveyor, than Mr David Moody—To speak my own ardent wishes, I hope Mr. Hodge may be provided for at all events—
I have a great reliance on your good nature, when I expect your excuse for troubling you on this tedious subject. I will quit it & take one ageeable to you. Your son is indefatigable in the office. Too much so I fear; and his whole conduct gives me the greatest pleasure. May it be my fortune to have reason to think so well of a son of mine, as I do of yours—
My particular regards wait on Mrs Adams who, I hear, is with you, and believe me to be, notwithstanding all this trouble, yours most affectionately
Theop Parsons